Potter, J.,
delivered the opinion of the court.
In the trial of this case in the circuit court, the deposition of a witness, W. E. McKee, was introduced and admitted as evidence over the objection of the defendant. .The suit was for damages for the injury and death of two steers shipped over appellant’s railroad, with other cattle, to St. Louis, Mo., and alleged to have been injured by *716the carrier to such extent that they died from the injuries. The plaintiff did not attempt to prove by any other witness, execpt McKee, that the cattle were injured;, therefore his testimony was not only material, but absolutely necessary to. establish the plaintiff’s ease. It appears from the record that the above deposition was taken without any notice of any character ever having been given to the defendant or its attorneys. No opportunity to submit cross-interrogatories appears to have been given the defendant; in fact, in so far as the record shows,, the deposition was entirely ex parte. It was error, therefore, to admit same over the objection of the defendant.
In addition to this, we think the testimony in this case is insufficient. The testimony shows that the cattle were shipped in first-class condition from Hazelhurst, and that .on arrival in St. Louis one head was dead and another crippled, and died before it could be sold. There is no testimony to show that the dead steer died from injuries of any sort; nor is there any testimony of the extent of the injuries the crippled steer suffered, or the nature of same; nor did any witness testify that its injuries were such as would have likely produced death. This is the onlv testimony with reference to the injuries of the cattle in the case.

Reversed and remanded.